Citation Nr: 1635310	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to January 15, 2015, and 70 percent disabling, since January 15, 2015. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating higher than 10 percent for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II.

5.  Entitlement to a rating in excess of 60 percent for the residuals of prostate cancer.  

6.  Entitlement to a separate evaluation in excess of 30 percent for bowel incontinence, secondary to prostate cancer (bowel disability).  

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  

8.  Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).    


REPRESENTATION

Appellant represented by:	John Tuthill, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967, including combat service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2011, October 2012, December 2013, and March 2015 rating decisions of the St. Petersburg, Florida, Regional Office.  

The August 2011 granted the service-connection claim for diabetes mellitus, type II, assigning an initial 10 percent disability rating, and, in September 2011, the Veteran as provided a VA diabetes examination that contained evidence as to nature, extent, and severity of the disability.  Accordingly, in September 2011, the RO was in receipt of new and material evidence relevant to the diabetes mellitus, type II, adjudicated in the August 2011 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Although there is no statement of submission from the Veteran or received on his behalf that may be properly construed as a notice of disagreement with the August 2011 rating action, VA was in receipt of new and material evidence relevant to the diabetes mellitus, type II, disability claim adjudicated therein within one year of its issuance.  38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 42, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  In such a situation, any subsequent adjudication must relate back to the claim giving rise to the August 2011 rating decision and the March 2015 rating does not reflect such consideration, precluding this aspect of the August 2011 RO decision from becoming final.  Thus, August 2011 rating is the proper rating on appeal.

Although the Veteran has not filed a specific claim for SMC, given the determinations discussed below and the disability evaluations assigned to other service connected conditions, the Board properly has jurisdiction over a claim seeking entitlement to SMC.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  Thus, the issue has been included on the Title Page.

In January 2012, the Veteran appeared before a local Decision Review Officer in connection with his appeal and a summary of the proceedings is of record.  Also, in July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The issues seeking higher or increased ratings for bilateral hearing loss; diabetes, mellitus, and the residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal pertaining to the ratings assigned for PTSD, VA received notification that the Veteran sought a withdrawal of this appeal.  

2.  Prior to the promulgation of a decision in the appeal pertaining to the ratings assigned for tinnitus, VA received notification that the Veteran sought a withdrawal of this appeal.  

3.  The competent and credible evidence of record indicates that the bowel impairment disability has manifested in extensive leakage and fairly frequent involuntary bowel movements, but not total loss of sphincter control.  

4.  The Veteran has been unable to secure or obtain substantially gainful employment solely as a result of his service-connected bowel disability.  

5.  Service-connected bowel impairment symptomatology alone, and without consideration to any other service-connected disability, has rendered the Veteran unemployable.

6.  The Veteran has service connected disabilities other than a bowel impairment independently rated 80 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the disability rating claim assigned for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the disability rating assigned for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for a 60 percent rating for a bowel disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.114, Diagnostic Codes 7332 (2015). 

4.  The criteria for a TDIU rating due to bowel disability have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

5.  The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

As captured in a June 2016 correspondence from the Veteran's attorney and testimony provided at the July 2016 Board hearing, the Veteran has conveyed current satisfaction with the evaluations assigned for PTSD and a desire to exclude this issue from appellate consideration.  Further, at his July 2016 Board hearing, the Veteran and his representative expressed a desire to withdraw the appeal pertaining to the service-connected tinnitus disability.  

Appellate review of the disability ratings assigned for the respective disability has been perfected as to the PTSD and tinnitus disabilities, but the parties' desire to withdraw the appeal pertaining to these claims is clear.  Thus, there remains no allegation of effort of fact or law for appellate consideration as it relates to the PTSD and tinnitus claims and the Board lacks jurisdiction over the matters.  Dismissal of the PTSD and tinnitus appeals is warranted.  

Bowel disability claim

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In this decision, the Board grants the Veteran's TDIU claim, representing a full grant of the benefits sought on appeal.  The bowel disability claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained and he provided testimony in connection with his claim before the Board in connection with the present appeal.  Further, the Veteran has been provided appropriate and adequate VA examinations and the evidence of record provides the Board with an adequate basis to fully and fairly evaluate the appeal.  Therefore, the Board need not remand the appeal to obtain additional evidence or solely due to the passage of time since most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

The Veteran has been afforded respective hearings before a Decision Review Officer (DRO) and Veterans Law Judge (VLJ), in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO and VLJ who chair a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the respective hearings, both the DRO and the VLJ addressed the basis of the prior determinations and identified the elements of the claims that were lacking, as evidenced by the questions posed to the Veteran and his representative and the development directed by the DRO.  In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims and provided the Veteran and his representative an opportunity to associate these records with the claims folder.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the DRO and/or Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran and his representative, through testimony, questioning and presented arguments, demonstrated actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Bowel disability rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bowel disability is currently rated 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7332.  

Diagnostic Code 7332 provides ratings for "[r]ectum and anus, impairment of sphincter."  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  Id.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  Finally, a 100 percent rating is warranted when there is complete loss of sphincter control.  Id. 

Based on a longitudinal evaluation of the objective medical evidence of record and the lay evidence of record, the Board finds that a 60 percent rating, and no more, is warranted for the service-connected bowel impairment.  

The Veteran provides a competent and credible account of bowel impairment symptomatology, including frequency, ability to control, and impact on his social and occupational functioning.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition to the testimony provided by the Veteran's spouse at the July 2016 Board hearing, her August 2012 statement provides competent and highly credible details concerning the Veteran's bowel impairment and associated symptomatology, including the inability to control his bowels sufficiently to reach the restroom and consequences of such impairment (e.g., soiling his clothes, frequent showering, loss of control while sleep, and altered eating habits when required to go in public, etc.) and tend to corroborate his statements and testimony pertaining to these matters, adding to the overall credibility of his statements.  The Board also finds credible the Veteran's account of daily involuntary bowel movements outside of his control, as well as bowel leakage, particularly given his account as to these matters has remained generally consistent, including when made to multiple medical professionals solely for the purpose of obtaining medical care as reflected in December 2010, May 2011, and May 2012 VA treatment records.  In light of the forgoing the Board finds the Veteran's account as to these matters, competent, credible, and highly probative.  See Buchanan, supra.; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to). 

Additionally, the medical evidence of record detail examination findings of a severity that is consistent the lay statements provided by the Veteran.  March 2012 and January 2015 VA examination reports are consistent with the other medical evidence of record that regularly documents that the Veteran's bowel leakage has, at least in part, necessitated the wearing of absorbent pads.  The medical evidence details the attempts to manage the disability based on sound medical knowledge, without any reported improvement.  Significantly, the January 2015 VA examiner specifically characterized the manifestations of the Veteran's bowel control impairment as severe in nature but only noted a "slight decrease in anal wink." indicating there has not been a total loss of sphincter control.  

In sum, the most probative evidence, medical and lay, indicates that service-connected bowel disability has not manifested in total loss of sphincter control and reflects manifestations that are, at best, most closely approximate a disability picture that is contemplated by extensive leakage and fairly frequent involuntary bowel movements.  Thus, the criteria for a 60 percent disability rating, and no more, for the service-connected bowel impairment are met.  

Extraschedular considerations

Additionally, the Board has considered whether the Veteran's respective disabilities warrant referral to the Chief Benefits Director of VA''s Compensation and Pension Service under 38 C.F.R. § 3.321The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation(s) is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

The Board finds that the rating criteria and presently assigned disability evaluations contemplate the level of the Veteran's respective disabilities.  There is evidence that the Veteran's respective disabilities result in bowel impairment, social and occupational impairment, erectile dysfunction, and psychiatric symptomatology; however, the Board finds that based on the evidence of record, medical and law, the symptomatology associated with the Veteran's respective disabilities currently do not warrant referral for consideration of extraschedular rating is not warranted. 

TDIU Claim

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of (I) a single service-connected disability ratable at 60 percent or more, or as a result of (II) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability. The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

At the outset, the evidence of record indicates that the Veteran has not been employed since July 30, 2011, as he reported on his September 2012 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Additionally service connection has been in effect for multiple disabilities during the pendency of the appeal but the Board finds the service-connected bowel impairment to be a distinct disability that is not the result of a common etiology or single incident nor a disability affecting a single body system, within the meaning of 38 C.F.R. § 4.16(a).  Accordingly, with the above grant of a 60 percent disability rating for the bowel impairment, the schedular criteria for TDIU consideration are met.  Id.  

Other disabilities impact the Veteran's occupational functioning but the Board finds that the service-connected bowel impairment alone and independent of any other disability renders the Veteran unable to secure or follow a substantially gainful occupation.  Considering the Veteran's statements regarding the impact his service-connected bowel impairment has on his occupational functioning and the statements of his former employer, the evidence fails to support a reasonable finding that given his education and work experience he would be able to follow or secure a substantially gainful occupation.  

The medical opinion provided by the January 2015 VA examiner, tending to weigh against this claim, is of significantly limited probative value.  The opinion is provided without any reasoning or logic to support the supplied statement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the Veteran has supplied sufficient evidence of his desire to work; however, the manifestations of the bowel impairment alone impact his ability to go in public, let alone function in a gainful or more than marginal occupation.  See James v. Brown, 7 Vet. App. 495 (1995).  The January 2015 statement is also contrary to the logical conclusion supported by the most probative medical and lay evidence of record.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In sum, the Board find that the totality of the evidence, medical and lay, sufficiently reflects bowel impairment symptomatology of such a severity that the Veteran would be unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, based solely on the service-connected bowel disability a TDIU rating is warranted.  

SMC Claim 

The respective ratings on appeal, in pertinent part, encompassed increased rating claims and a claim for a TDIU.  However, the Board has granted a 60 percent disability rating and TDIU for the bowel disability.  In light of these factors and the Court's holding in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011), the Board must also consider whether the Veteran is entitled to SMC benefits at the housebound rate to fulfill VA's "well established" duty to maximize the Veteran's benefits.  See Buie, 24 Vet. App. at 250; AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).

Special monthly compensation at the housebound rate is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie, 24 Vet. App. at 250. 

Presently, service connection is in effect for the following disabilities at the present disability level, including the rating assigned herein: (A) PTSD rated 30 percent disabling prior to January 15, 2015, and 70 percent disabling, since January 15, 2015; (B) bilateral hearing loss rated as noncompensable; (C) tinnitus rated as 10 percent disabling; (D) diabetes mellitus, type II, rated 10 percent disabling; (E) the residuals of prostate cancer, rated 60 percent disabling; and (F) a bowel disability rated 60 percent disabling.  Additionally, as detailed above, the Board has grated (G) a TDIU rating, based solely on the Veteran's bowel disability.  

Again, the Board has found the evidence sufficiently indicates the Veteran's bowel disability manifestations are of such a severity that they alone produce unemployability.  Accordingly, although the bowel disability has not been rated 100 percent disabling, for SMC purposes, the disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. at 251; see also Bradley, 22 Vet. App. at 293.  Because there is no evidence or assertion that the Veteran is permanently housebound, the must determine if the Veteran's other service-connected disabilities, separately or combined together, are ratable at 60 percent disabling. 

During the entire period under review, the Veteran's service-connected disabilities other than a bowel disability result in a combined disability rating greater than 60 percent.  

In sum, the Veteran's bowel disability symptomatology alone is of such a severity that the disability produces unemployability, warranting the assignment of a TDIU rating and satisfying the requirement of a service-connected disability rated as total for SMC purposes; and additional service-connected disabilities result in a combined disability rating greater than 60 percent.  Accordingly, the criteria for SMC at the housebound rate are met.  


ORDER

The appeal of the rating assigned for PTSD is dismissed.

The appeal of the rating assigned for tinnitus is dismissed.  

A 60 percent rating for bowel impairment is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A TDIU rating due to bowel disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Special monthly compensation at the housebound rate, under 38 U.S.C.A. § 1114(s), is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Based on the Veteran's testimony and a statement from his attorney, respectively received in June 2016, the Board finds that there are likely relevant outstanding residual prostate cancer and hearing impairment VA treatment records generated since April 2016 that have not been associated with the claims folder.  On remand, VA must attempt to obtain these relevant and reasonably identified treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

In light of the number of relevant outstanding records and his June 2016 testimony reasonably suggesting the hearing impairment disability and the residuals of prostate cancer manifestations have increased in severity since the most recent January 2015 VA examinations, the medical evidence must be supplemented to allow a fully informed evaluation of the Veteran's respective claims.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran must be afforded contemporaneous examinations on remand.  In the report the VA audiological examination, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA hearing impairment and residual prostate cancer treatment or hospitalization records, dated since April 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  After receipt of all additional records, schedule the Veteran for a VA audiological examination reassessing the severity of his service-connected hearing impairment disability.  The claims file, as well as a complete copy of this remand, must be reviewed by the examiner for the pertinent history.  

All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss. Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

3.  After receipt of all additional records, schedule the Veteran for a VA examination reassessing the severity of his service-connected prostate cancer residuals.  The claims file, as well as a complete copy of this remand, must be reviewed by the examiner for the pertinent history.  

The examiner is requested to identify all residual prostate cancer residual pathology present, if any.  Then, specifically detail the nature, extent, and severity of any 

(i) renal dysfunction;

(ii)  urinary tract infection (the frequency and severity of the condition, as well as whether medication and/or inpatient treatment was necessary);

(iii) voiding dysfunction, noting the need for an appliance and/or the use absorbent materials. If absorbent materials are necessary, please state the frequency such materials must be changed. If absorbent materials are not used for any reason but appear necessary, please estimate the frequency with which they should be changed; 

(iv) urinary frequency, noting the frequency of both daytime and nighttime voiding intervals; and

(v) erectile dysfunction manifestations and corresponding physical findings.

In offering each of these impressions, the examiner must acknowledge and discuss the pertinent evidence of record, medical and lay, to include the Veteran's competent and credible account of voiding dysfunction and urinary frequency.

All necessary tests and studies should be conducted and associated with the claims file. All findings and conclusions should be set forth in a legible report. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


